Title: To Thomas Jefferson from Tench Coxe, 7 July 1794
From: Coxe, Tench
To: Jefferson, Thomas



Dear Sir
Philada. July 7. 1794

Not knowing Mr. Madison’s residence, but remembering that it is not far from you, I have the honor to inclose to you for him a pamphlet, which was left with me by a Mr. Callender. He observed that 25 Cents are the cost of it. You will find it amusing to read it. The British Judges and Juries do not hold, that unconstitutional acts of Parliament are  void or their constitution is miserably bad in regard to restraints upon the most pernicious corruptions of the commons house. When you send the pamphlet to Mr. M. be pleased to let my respects accompany it.
The King of Prussia you will find, has agreed to come into the war with 35,000 men, for a valuable consideration. He was obliged to supply about 27,000 from other and antecedent Engagements. These make his 62,000 men.
The loan in London to the Emperor appears to be a faithless measure. The subscribers to the British loan have taken public Notice of it, and, as it appears to me, may refuse in the hour of their own or of the public Need, to fullfil the violated contract. This step of Mr. Pitts appears to be the most inconsiderate, or the most seriously symptomatic of any, which he has taken. If he has really reflected it would seem to be a proof of the most alarming necessity.
I have long thought, that the stupendous mass of public debt in Europe must prove the mill stone of the prevalent form of Government in that quarter of the world. It will be probably one thousand Millions of Sterling money before the wars, now raging, shall be terminated.
It is said this morning, that two British Commissioners have arrived at Lisbon to settle a peace between Portugal and Algiers. They are to proceed from Lisbon to the Dey. Great Britain will take away the infamy of firing poisoned balls or will become herself an Object of execration.
It appears that France has really gained material advantages all round her confines, excepting the particular Vicinity of Valenciennes. There the conflict has been bloody and apparently unfavorable. She has escaped famine for 1794, and has checked insurgency and faction in the Convention. That is she has withstood what alone are serious to her, for I do not think the true character of her foreign war is now offensive on the part of her Enemies.
The Polish insurgents are bold men. They will certainly make a diversion favorable to France, and may have been among the influences upon the King of Prussia. I pray God they may be successful. They have been in a situation passing pity. I have not been able to think of their cruel situation without an aching breast.
Doctor Priestly is still here. I have seen him pretty often. He goes to Northumberland to Morrow. It is his opinion that the Conduct of the Government of Britain has rendered a revolution inevitable. I have the Honor to be dr. sir yr. mo. obedt. & hble servant

Tench Coxe

